[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 09-13911         ELEVENTH CIRCUIT
                                                      APRIL 8, 2010
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                   D. C. Docket No. 09-80033-CR-KAM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

CLARENCE LEE MOREE,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (April 8, 2010)



Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:
      Clarence Lee Moree appeals his sentence for three counts of attempting to

smuggle aliens into the United States for profit, in violation of 8 U.S.C.

§ 1324(a)(2)(B)(ii). On appeal, Moree asserts the special conditions to his

supervised release were not justified. Specifically, Moree contends the special

condition requiring him to attend sex offender treatment is not justified because his

only prior sex offense occurred twenty years ago and thus is too remote in time.

Moree similarly claims he should not be required to attend substance abuse

treatment because there is no evidence indicating he has used cocaine since 2002.

      “We review the imposition of special conditions of supervised release for

abuse of discretion.” United States v. Moran, 573 F.3d 1132, 1137 (11th Cir.

2009). We will find an abuse of discretion “only if we have a ‘definite and firm

conviction that the [district] court committed a clear error of judgment in the

conclusion it reached.’” (alteration in original) (quoting United States v. Taylor,

338 F.3d 1280, 1283 (11th Cir. 2003)). A “district court may impose any

condition of supervised release it deems appropriate so long as it comports with the

factors enumerated in § 3553(a).” United States v. Zinn, 321 F.3d 1084, 1089

(11th Cir. 2003). When imposing special conditions on supervised release, a

district court must consider the history and characteristics of the defendant, as well

as what conditions best provide for adequate punishment and rehabilitation of the



                                           2
defendant, protect society at large, and accomplish the purposes of sentencing.

U.S.S.G. § 5D1.3(b); 18 U.S.C. § 3583(c). Each factor is an independent

consideration to be weighed, and as such, a special condition need not be supported

by each factor. Moran, 573 F.3d at 1139.

        The Sentencing Guidelines identify special conditions of supervised release

that a district court may order, including that a defendant participate in substance

abuse treatment and mental health treatment. U.S.S.G. § 5D1.3(d)(4), (5). District

courts may impose these conditions to address prior unrelated crimes. United

States v. Bull, 214 F.3d 1275, 1276–78 (11th Cir. 2000). We have previously

found that a prior conviction dating back nine years is not too remote to support a

special condition of supervised release and that other factors, such as failure to

register as a sex offender or residing with a minor after being convicted of lewd

and lascivious activity with a minor, may negate a defendant’s argument that an

offense is too remote to be considered for special conditions. Moran, 573 F.3d at

1139.

        We conclude the district court did not abuse its discretion by imposing

special conditions on Moree’s supervised release. Moree’s psychological

evaluation and referral to a sex offender treatment program just months before his

sentencing rebuts his assertion that the prior conviction was too remote to support



                                           3
the condition. The record demonstrates the district court considered the § 3553(a)

factors and found that, based on Moree’s history and the public interest, evaluation

for sex offender treatment fulfilled the goals of sentencing. Further, given Moree’s

history and characteristics, including his past drug convictions and drug use,

evaluation for substance abuse treatment is a reasonable condition that seeks to

adequately rehabilitate the defendant. The district court did not commit a clear

error in judgment, and we accordingly affirm the special conditions on Moree’s

supervised release.

      AFFIRMED.




                                          4